          Case 1:21-cr-00118-RCL Document 83 Filed 08/23/21 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

____________________________________
                                     )
UNITED STATES OF AMERICA             )
                                     )
      v.                             )                Case. No. 21-118 (RCL)
                                     )
ERIC MUNCHEL,                        )
                                     )
      Defendant.                     )
_____________________________________)

         UNOPPOSED MOTION TO TRANSFER THIRD-PARTY CUSTODIAN

       Eric Munchel, by and through counsel, respectfully moves this Honorable Court to amend

his third-party custodian. Specifically, Mr. Munchel requests that his third-party custody be

transferred from his friend, Mrs. Miller, to his older brother, Alex Munchel. The government,

through Assistant United State’s Attorney Leslie Goemaat, does not oppose transferring third party

custodianship in this manner. Pretrial Services Officer Kimberly Haney takes no position,

deferring to the Court.

       Munchel was arrested on January 10, 2021. Mr. Munchel’s case has not been set for trial;

the government is still in the process of gathering and producing discovery.

       On March 29, 2021, the Court released Mr. Munchel from detention to home confinement

at the home of and in the third party custody of his friend, Mrs. Miller. The Court also imposed

location monitoring and travel restrictions. [ECF 60, 61]. According to his Pretrial Service officer,

Mr. Munchel is, and has been, in full compliance with the conditions of his release. As order, Mr.

Munchel obtained full-time employment on May 24, 2021, and works 10-12 hours per day 5-6

days per week. He is in good standing with his employer.


                                                 1
          Case 1:21-cr-00118-RCL Document 83 Filed 08/23/21 Page 2 of 2




       Mrs. Miller has generously served as the third-party custodian for nearly five months. She

has allowed Mr. Munchel to sleep on the sofa of her two-bedroom apartment (in which four other

adults live). Mr. Munchel does not want to impose on her extraordinary generosity any longer,

particularly where another viable option is available.

       Alex Munchel, Mr. Munchel’s brother, is the leaseholder of a two-bedroom apartment in

Nashville, Tennessee, beginning August 31, 2021. Alex Munchel is employed as a server in a

restaurant. Alex Munchel understands his obligation as a third-party custodian to (a) supervise Mr.

Munchel, (b) use every effort to assure the defendant’s appearance at all court proceedings, and

(c) notify the Court immediately if the defendant violates a condition of release or is no longer in

his custody. His acknowledgement is filed under seal with this motion.

       Given the circumstances, and in light of Mr. Munchel’s perfect compliance with the

conditions of his release, a change in Mr. Munchel’s third-party custodian is warranted.

                                            Conclusion

       For these reasons and any other reasons that may be apparent to the Court, Mr. Munchel

respectfully requests that his motion be granted and that custodianship be transferred to his brother,

Alex Munchel as of August 31, 2021.

                                                      Respectfully Submitted,

                                                      A. J. KRAMER
                                                      FEDERAL PUBLIC DEFENDER

                                                                    /s/
                                                      SANDRA ROLAND
                                                      Assistant Federal Public Defender
                                                      625 Indiana Avenue, N.W., Suite 550
                                                      Washington, D.C. 20004
                                                      (202) 208-7500


                                                  2
